         Case 8:18-cv-03821-TDC Document 92 Filed 10/01/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MARYLAND


HISPANIC NATIONAL LAW
ENFORCEMENT ASSOCIATION NCR, et
al.,

                                                  Civil Action No. 8:18-cv-03821
                      Plaintiffs,
                                                  Hon. Theodore D. Chuang
        v.

PRINCE GEORGE’S COUNTY, et al.,

                      Defendants.




   NOTICE OF FED. R. CIV. P. 41(a)(1) VOLUNTARY DISMISSAL OF PLAINTIFF
            THOMAS WALL’S CLAIMS AGAINST DEFENDANTS


       Plaintiffs, by their undersigned attorneys, and pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i) hereby voluntarily dismiss, without prejudice, Plaintiff Thomas Wall’s claims

against all Defendants in the above-captioned action.
       Case 8:18-cv-03821-TDC Document 92 Filed 10/01/19 Page 2 of 3



Dated: October 1, 2019                     Respectfully submitted,



Dennis A. Corkery (D. Md. Bar No. 19076)   /s/ John A. Freedman
WASHINGTON LAWYERS’                        John A. Freedman (D. Md. Bar No. 20276)
COMMITTEE FOR CIVIL RIGHTS AND             Peter T. Grossi, Jr. (admitted pro hac vice)
URBAN AFFAIRS                              Adam M. Pergament (admitted pro hac vice)
11 Dupont Circle, Suite 400                Titilayo S. Rasaki (admitted pro hac vice)
Washington, DC 20036                       Mei-Wah Lee (admitted pro hac vice)
(202) 319-1000                             Matthew H. Horton (admitted pro hac vice)
dennis_corkery@washlaw.org                 ARNOLD & PORTER KAYE SCHOLER LLP
                                           601 Massachusetts Ave., NW Washington, DC
Deborah A. Jeon (D. Md. Bar No. 06905)     20001-3743
ACLU OF MARYLAND                           John.Freedman@arnoldporter.com
3600 Clipper Mill Road, Suite 350          Peter.Grossi@arnoldporter.com
Baltimore, MD 21211                        Adam.Pergament@arnoldporter.com
(410) 889-8555                             Titilayo.Rasaki@arnoldporter.com
jeon@aclu-md.org                           Mei-Wah.Lee@arnoldporter.com
                                           Matthew.Horton@arnoldporter.com

                                           Counsel for Plaintiffs




                                           2
         Case 8:18-cv-03821-TDC Document 92 Filed 10/01/19 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on October 1, 2019, a copy of the foregoing was served via the

Court’s CM/ECF system on all counsel of record.

                                            /s/ John A. Freedman
                                            John A. Freedman
